Pee Curiam.
This writ brings up a resolution of the defendant Hudson county park commission, passed December 9th, 1930, abolishing the office of chief of police of the Hudson Boulevard, and a resolution of the civil service commission, dated January 6th, 1931, approving the abolition of said office. The prosecutor was appointed chief of police of the boulevard police on or about December 16th, 1909, and continuously held the *1298office down to December 31st, 1930. The members of the boulevard police department, including the prosecutor, are in the competitive class of the classified civil service.
The record discloses that the first action taken on December 9th, 1930, with respect to the prosecutor’s office was to .adopt a resolution, effective December 31st, 1930, retiring him and removing him from the office of chief of police and placing him on the preferred list of suspended employes. Thereafter, a resolution was adopted abolishing the office of chief of police of the Hudson Boulevard. It is the latter resolution that is under attack in this proceeding. He has not attacked the order retiring him.
We are of the opinion that the prosecutor is without standing to attack the resolution abolishing the office of chief of police of the Hudson Boulevard inasmuch as he had been separated from the office before it was abolished.
The certiorari is dismissed, with costs.